F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         OCT 31 2000
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 MARY A. DEAN,

                Plaintiff - Appellant,

           v.                                           No. 99-8028
                                                   (D. Ct. No. 98-CV-44)
 STATE FARM MUTUAL                                       (D. Wyo.)
 AUTOMOBILE INSURANCE
 COMPANY,

                Defendant - Appellee.

 --------------------------------
 ELTON DEAN,

                Intervenor.


                              ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, TACHA, and EBEL, Circuit Judges.


       Plaintiff appeals the district court’s order of summary judgment. We

exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
                                       I. Facts

      Appellant Mary Dean and her husband Elton Dean were involved in an

automobile accident near Dallas, Texas on August 16, 1996. While driving in a

construction zone, the Deans allege that a vehicle pulled in front of their vehicle

and hit its brakes. Mr. Dean’s braking reaction resulted in the brakes locking.

The Deans allege that their van slid sideways, demolished several reflector poles,

collided with a concrete barrier, and came to a stop. The Deans could not

describe the vehicle that pulled in front of them and caused them to lose control.

The vehicle did not stop and may have been unaware of the accident. Mrs. Dean

was apparently injured by a small cooler that flew forward and struck her on the

shoulder during the accident.

      Mr. Dean stepped out of the vehicle to inspect the damage. He concluded

that the vehicle could be driven and, because traffic was heavy enough that it did

not seem safe to wait and because Mrs. Dean’s injuries did not seem serious, they

continued home without notifying law enforcement.

      The Deans were insured by defendant State Farm. The insurance policy

requires that a person suffering bodily injury and making a claim “under the

uninsured motor vehicle coverage, report a ‘hit-and-run’ accident to the police

within twenty-four hours or as soon as reasonably possible” and to State Farm

within thirty days. The policy also requires independent verification by a


                                         -2-
“disinterested witness” when the other driver remains unknown.

      After returning to their home in Casper, Wyoming, the Deans reported their

claim to their insurer, State Farm. On August 22, 1996, the Deans met with Kurt

Neibauer, an employee of State Farm. At that meeting, Mr. Neibauer informed

the Deans of the policy provision requiring that the police be notified within

twenty-four hours of an accident or as soon as reasonably possible. The Deans

still had not notified law enforcement.

      In a letter dated September 19, 1996, State Farm denied the Deans’ claim

under the policy for uninsured motor vehicle coverage because the Deans still had

not contacted law enforcement and had not provided a disinterested witness. Mr.

Dean called the Dallas police on September 20, 1996 and reported the accident.

State Farm continued to deny the Deans’ claim.

      Mrs. Dean brought the instant action against State Farm. The district court

granted summary judgment to State Farm on the basis that the Deans did not

report the accident to law enforcement within twenty-four hours or as soon as

reasonably possible. The district court did not reach the disinterested witness

issue. Mrs. Dean appealed to this court.

                                   II. Discussion

      We review the district court’s grant of summary judgment de novo.

Bullington v. United Air Lines, Inc. 186 F.3d 1301, 1313 (10th Cir. 1999).


                                          -3-
Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The court does

not weigh evidence; instead, the relevant inquiry is “‘whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is

so one-sided that one party must prevail as a matter of law.’” Jeffries v. Kansas

Dep’t of Soc. & Rehab. Servs., 147 F.3d 1220, 1228 (10th Cir. 1998) (quoting

Bingaman v. Kansas city Power & Light Co., 1 F.3d 976, 980 (10th Cir. 1993)).

      It is undisputed that Mr. Dean did not report the accident within twenty-

four hours. We agree with the district court that Mr. Dean also did not report the

accident “as soon as reasonably possible.” Over one month passed between the

accident and Mr. Dean’s report to police. Three weeks passed between the date

the Deans were put on notice of the provision requiring police notification and the

report of the accident. The Deans do not offer any reasonable explanation for this

delay. Under these circumstances, Mr. Dean clearly did not report the accident to

police “as soon as reasonably possible.” Consequently, Mrs. Dean’s breach of

contract claim must fail. 1


      1
       Mrs. Dean also argues that State Farm must show that it would be
prejudiced by the violation of a provision in the policy. She has not, however,
pointed us to any Wyoming authority supporting that proposition. Absent such

                                         -4-
      Mrs. Dean also brought a tort claim arguing that State Farm denied her

benefits in bad faith. Under Wyoming law, to prove bad faith a plaintiff must

prove that the denial of a claim was not “fairly debatable.” State Farm Mut.

Auto. Ins. Co. v. Shrader, 882 P.2d 813, 825 (Wyo. 1994). To demonstrate that

the denial was not “fairly debatable,” the plaintiff must show the absence of any

reasonable basis for denying the claim. Id. Because we find that State Farm had

a conclusive basis for denying uninsured motorist coverage to Mrs. Dean in this

case, Mrs. Dean’s bad faith claim must also fail.

      We find that summary judgment was properly granted because of the

Deans’ failure to report the accident to police as soon as reasonably possible. We

need not decide whether State Farm’s disinterested witness requirement violates

public policy or whether Mr. Dean could be considered a disinterested witness.

      The district court’s order of summary judgment is AFFIRMED.

                                       ENTERED FOR THE COURT,



                                       Deanell Reece Tacha
                                       Circuit Judge




authority, we will not attempt to predict the development of Wyoming law on this
issue.

                                        -5-